Exhibit 10.1 Home Properties, L.P. Amendment No. Ninety-One to Second Amended and Restated Agreement of Limited Partnership The Second Amended and Restated Agreement of Limited Partnership of Home Properties, L.P. (the “Partnership Agreement”) is hereby amended effective August 13, 2007 to substitute the “Schedule A” attached hereto for the “Schedule A” currently attached to the Partnership Agreement.“Schedule A” is hereby amended to reflect various changes. GENERAL PARTNER Home Properties, Inc. /s/ Ann M. McCormick Ann M. McCormick Secretary LIMITED PARTNERS LISTED ON ATTACHED SCHEDULE A By: Home Properties, Inc. as attorney-in-fact /s/ Ann M. McCormick Ann M. McCormick Secretary Home Properties, L.P. Amendment No. Ninety-Two to Second Amended and Restated Agreement of Limited Partnership Effective November 1, 2007, "Schedule A" to the Second Amended and Restated Agreement of Limited Partnership of Home Properties, L.P. (the “Partnership Agreement”) is hereby amended to reflect the issuance of limited partnership interests to the former partners of Behn Limited Liability Limited Partnership, as listed on Exhibit A. GENERAL PARTNER Home Properties, Inc. /s/ Ann M. McCormick Ann M. McCormick Secretary LIMITED PARTNERS LISTED ON ATTACHED SCHEDULE A By: Home Properties, Inc. as attorney-in-fact /s/ Ann M. McCormick Ann M. McCormick Secretary
